DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 7, 8, 10, 13, 14, 18, 20, 22, 23, 27, 30, 31, 33, 35-37, 39, 40, 43, 44, 48-51 in the reply filed on Aug. 5, 2022 is acknowledged.  The traversal is on the ground(s) that the method proposed by the Examiner in the Restriction Requirement as another and materially different process that can produce the product as claimed is substantively not different than the process of claim 52, with only the first and second layers of elastomeric polymer being exchanged.  This is not found persuasive because the first layer of elastomeric polymer and the second layer of elastomeric polymer are two distinct elements and the process suggested by the Examiner provides for different process steps than those recited in claim 52.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 10, 20, 22, 23, 27, 30, 31, 33, 35-37, 39, 40, 43, 44, 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al. (US 2014/0248496 A1) (“Kuwajima”), in view of Dustin et al. (US 2019/0198190 A1) (“Dustin”) and Obayashi et al. (US 4686135) (“Obayashi”).
With respect to claim 1 Kuwajima discloses a conductive composite comprising a first layer of elastomeric polymer, and a second layer of elastomeric polymer (0020, 0126, 0127, 0133, 0146).  Kuwajima is silent with respect to a layer of electrically conductive paste on the first layer of elastomeric polymer, but Kuwajima discloses a fluororesin on the first layer of elastomeric polymer, the fluororesin comprising a conductive filler (0126).  Dustin discloses a conductive composite comprising a polymer and an electrically conductive paste (0006, 0007, 0026, 0026, 0027, 0056-0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the fluororesin a conductive paste as disclosed in Dustin, to provide the fluororesin with a conductive filler, as Kuwajima suggests a filler comprising metals (0126).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the composite of Kuwajima and Dustin, the layer of electrically conductive paste of Dustin would be located on the first layer of elastomeric polymer as the fluororesin of Kuwajima is located on the first layer of elastomeric polymer, and the second layer of elastomeric polymer would be located on the layer of electrically conductive paste.
The references are silent with respect to a reinforcement mesh in contact with the layer of electrically conductive paste.  Obayashi discloses a composite material comprising two layers of elastomeric polymer – elements 2a and 2b – and a fabric layer – a fibrous fabric substrate - positioned between the layers of the elastomeric material (col. 2, lines 51-55, col. 7, lines 40-68, col. 8, lines 1-16).  Since it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a fabric layer as disclosed in Obayashi would have a reinforcing function in the composite, it would have been obvious to include in the composite of Kuwajima and Dustin a fabric layer in contact with one of the elastomeric layers for reinforcement.  As the fabric layer would be in contact with one of the elastomeric layers, it would have been obvious that it would be in contact with the layer of electrically conductive paste.  Obayashi does not disclose the fibrous fabric is a mesh, however, since Obayashi discloses the fibrous fabric as a woven or limited fabric, or a nonwoven, the woven fabric not limited to any specific structure, it is the Examiner’s position that the “mesh” limitation is satisfied by Obayashi.
Regarding claim 2, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Dustin discloses a paste comprising a metal or alloy with a melting temperature below 50°C and a thickening agent (0053, 0059).  The range of melting temperature overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 3, Kuwajima, Dustin and Obayashi teach the composite of claim 2.  Dustin discloses an alloy comprising gallium, mercury, indium, tin, bismuth, phosphorus, lead, zinc, cadmium, antimony and combinations thereof (0054).
With respect to claim 5, Kuwajima, Dustin and Obayashi teach the composite of claim 2.  Dustin discloses the thickening agent comprises an organic thickening agent such as carbon (0067).
Regarding claim 7, Kuwajima, Dustin and Obayashi teach the composite of claim 2.  Dustin discloses the thickening agent has an aspect ratio of greater than 2 (0061), which value overlaps the rage of 1 to about 2 recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 8, Kuwajima, Dustin and Obayashi teach the composite of claim 2.  Dustin discloses the thickening agent has an aspect ratio of 2 – “the length is at least twice the width” (0061), and an average maximum dimension from about 0.1 to about 500 µm (0062).  The range of aspect ratio overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 10, Kuwajima, Dustin and Obayashi teach the composite of claim 2.  Dustin discloses the thickening agent has an aspect ratio of greater than 2 (0061), which overlaps the recited range of “greater than about 2.”  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 20, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025).
Regarding claim 22, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).
As to claim 23, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses a thickness of the first layer of elastomeric polymer of about 3 mm (0191) which is within the claimed range.
With respect to claim 27, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Regarding the thickness of the layer of electrically conductive paste, Kuwajima discloses the thickness of the fluoropolymer being less than a thickness of the first layer of elastomeric polymer (0191, Table 2, page 11), and since the conductive paste would be included in the fluoropolymer as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the thickness of the layer of the electrically conductive paste is less than a thickness of the first layer of elastomeric polymer.
Regarding claim 30. Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Dustin discloses the paste layer is homogenous (0059).
With respect to claim 31, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Dustin discloses that preferably the paste layer is homogenous (0059), thus, it is suggested that the paste layer may be heterogenous.
As to claim 33, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Obayashi discloses a woven fabric (col. 7, lines 65-68, col. 8, lines 1-5).
With respect to claim 35, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Obayashi discloses a non-conductive fabric comprising nylon and polyester (col. 7, lines 52-64).
Regarding claim 36, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Obayashi discloses a conductive fabric comprising conductive filaments (col. 7, lines 52-64).
As to claim 37, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Obayashi discloses a conductive fabric comprising conductive filaments, the conductive filaments comprising carbon filaments (col. 7, lines 52-64).
With respect to claim 39, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses the sheet resistance of 1x100 Ω · cm to 1x109 Ω · cm (0131).  The range of sheet resistance overlaps the range recited in claim 39; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 40, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Since the references disclose a composite as disclosed in the instant Specification it would be obvious to a person of ordinary skill in the art that the composite according to the references has an elongation at break that satisfies claim 40.	
As to claim 43, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  The references do not disclose explicitly a tensile strength of the composite of greater than or equal to about 3 MPa, however, since the references teach a composite as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art that the composite according to the references has a tensile strength that satisfies claim 43.
With respect to claim 44, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  The references do not disclose explicitly a density of the composite of less than about 7 g/L, however, since the references teach a composite as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art that the composite according to the references has a density that satisfies claim 44.
Regarding claim 48, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Dustin discloses the electrically conductive paste has a loss modulus greater than the storage modulus (0072).
As to claim 49, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses that the composite can be a portion of an aircraft in a weather resistance application (0176).
With respect to claim 50, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses that the composite can be a portion of an aircraft in a weather resistance application (0176), thus, it would be expected that the composite is capable to perform as a portion of a wing or a fuselage of an aircraft.
Regarding claim 51, Kuwajima, Dustin and Obayashi teach the composite of claim 1.  Kuwajima discloses that the composite can be a seal or a gasket (0176).




Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, Dustin, and Obayashi, and further in view of Bories-Azeau et al. (US 9199438 B2) (“Azeau”).
With respect to claim 13, Kuwajima, Dustin and Obayashi teach the composite of claim 1, but are silent with respect to the layer of electrically conductive paste comprising a compatibilizing agent.  Azeau discloses a conductive composite (abstr.) comprising an organic surfactant Zonyl FSO 100 helping to disperse the conductive material in a liquid vehicle (col. 12, lines 43-56).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the layer of conductive paste of Dustin with a compatibilizing agent of Azeau to help disperse the conductive material.
Regarding claim 14, Kuwajima, Dustin and Obayashi teach the composite of claim 1, but are silent with respect to the layer of electrically conductive paste comprising a compatibilizing agent, wherein the agent comprises an organic compatibilizing agent, and inorganic compatibilizing agent or combinations thereof.  Azeau discloses a conductive composite (abstr.) comprising an organic surfactant Zonyl FSO 100 helping to disperse the conductive material in a liquid vehicle (col. 12, lines 43-56).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the layer of conductive paste of Dustin with a compatibilizing agent of Azeau to help disperse the conductive material.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, Dustin, and Obayashi, and further in view of Mittal et al. (US 2011/0281070 A1) (“Mittal”).
Kuwajima, Dustin and Obayashi teach the composite of claim 1, but are silent with respect to an additive as recited in the claim.  Mittal discloses a polymer which is a host material for conductive materials, the host material including antioxidants and a phenolic as additives (0070, 0072).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composite of Kuwajima, Dustin and Obayashi such additives as antioxidants and a phenolic as it is known in the art of conductive composites to include such additives.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783